DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10609328. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application
Patent
1. A video processing system comprising: an input for receiving an input video; a video processor configured to generate an output video by applying a video process to the input video that includes a processing time and a processing error, with the video processor configured to receive a plurality of control parameters with respective values that determine at least in part the processing time and processing error of the video process; 

a control actuable by a user to select a value of a control variable that is associated in a control function with at least one value of the plurality of control parameters, such that the selected value of the control variable provides a value for the respective control parameters; and 
wherein increasing the value of the control variable results in monotonically decreasing the processing errors and monotonically increasing the processing time.  

8. A video processing system comprising: a video processor configured to generate an output video by applying a video process to an input video that includes a processing time and a processing error, with the video processor configured to receive a plurality of control parameters with respective values that determine at least in part the processing time and processing error of the video process; a control configured to select a value of a control variable that is associated in a control function with at least one value of the plurality of control parameters, such that the selected value of the control variable provides a value for each of the respective control parameters; and wherein increasing the value of the control variable results in decreasing the processing errors and increasing the processing time of the video process applied to the input video.  

.

1. A video processing apparatus comprising: an input for receiving an input video; a processor configured to process the input video, in a process having a processing time and a processing error, to provide an output video, the processor adapted to receive a plurality of control parameters, wherein values of the control parameters determine at least in part said processing time and said processing error; and 
a one dimensional control actuable by a user to select a value of a single control variable, where values of the single control variable are associated in a control function with selected sub-sets of control parameter values, such that each value of the control variable provides a value for each of the control parameters; wherein increasing values of the control variable result in monotonically decreasing processing errors and monotonically increasing processing time.
4. A video processing apparatus comprising: a processor receiving a video input, the processor being controlled by a plurality of control parameters to operate a process having a processing error and a processing time; an activity detector providing a measure of activity in the video input; and a controller which receives the measure of activity and in response to the measure of activity selects a value for a one dimensional control variable from a set of predetermined values, where the predetermined values of the control variable are associated in a control function with selected sub-sets of control parameter values, such that each value of the control variable provides a value for each of the control parameters; wherein increasing values of the control variable result in monotonically decreasing processing error and monotonically increasing processing time wherein the controller provides to the processor a value for each of the plurality of control parameters, in accordance with the selected value of the control variable; and wherein processor operates a process having a processing error and a processing time, both determined by the selected value of the control variable.



	- Regrading to the different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471